Title: American Commissioners to John Jay, 25 April 1786
From: American Commissioners
To: Jay, John


     
      Sir
      Grosvenor square April 25th. 1786—
     
     Soon after our meeting together in London, We had a Conference with the Secretary of State for foreign Affairs, in which we communicated to him, the joint Commission of Congress, for negotiating a Treaty of Commerce with Great Britain, and left an attested Copy of it in the hands of his Lordship. At the same time his Lordship was informed that as the Commission was limited to two years duration which would expire on the twelfth of May, We should be ready to confer upon the Subject of it with his Majesty’s Ministers; but as one of us would be obliged to return in a short time to Paris, it was wished that an early oppertunity might be taken to see upon what points we could agree, and to discuss those in which at first we might differ.
     his Lordship after harping a little on the old String, the insufficiency of the powers of Congress to treat and to compell Compliance with Treaties, said he would lay the matter before the ministry and the King. in a few day’s his Lordship meeting one of us, proposed in his own name and that of Mr: Pitt, that, as the Project already Communicated contained many political Regulations, we should prepare a Project of a Treaty merely commercial. The next day at the office, it was said to the under Secretary of State Mr: Frasier, his Lordship not being there that the Project already proposed, was in our opinion the best that could be proposed for the mutual interest of the two Nations: but if any parts of it were objectionable in the Minds of the Ministry, we were ready to enter into a candid disquisition of them, and to receive any counter project, which might contain the sense of the Cabinet; but untill, we knew which Articles were objected to, it would be in vain for us to attempt a new draught: We could only repeat the proposition of the former one. Mr. Frasier reported this conversation to his Principal, Who directed him to write us, that as the former Project contained many political Regulations, his Lordship wished to receive a Plan of a Treaty merely commercial. We accordingly sent five or six Articles of the former Pland and proposed them as a Treaty of Commerce, which we suppose would be a good one and except in one point as compleat as we can expect. The point we mean is the Priviledge of ships built in the United States. It is much to be wished that such Ships might enjoy in the British Dominions as ample Previledges as British built Ships, whether owned or navigated by Americans or not,

and we should now add an Article—to that Purpose, if there was the smallest symptom of an Inclination to treat at all. But there is not. There is no party, nor Individual here in favour of a Treaty, but upon the Principle that the United States will retaliate, if there is not one. all agree that if America will suffer England to pockett (that is their Expression) all her navigation, England would be unwise not to avail herself of the advantage.
     The Negotiation with Portugal is brought to a Conclusion as far as her Minister here has Authority to proceed. We propose to execute the treaty, and hope to receive the Counterpart executed by the Chevalier De Pinto, before our Commission expires. The treaty itself shall be transmitted to Congress as soon as it is finished and we shall not trouble you with a tedious detail of Projects and Counterprojects. yet the enclosed Copies of parts of a Letter, concerning flour and Privateering and contraband, may be necessary for our justification.
     We have the honor to inclose copies of Letters from Mr: Carmichael of the 5th. April, from Mr: Barclay of the 5 April from the Comte D’Espilly & Mr Lamb to Mr. Carmichael dated Algiers 26th. of March.
     We have every reason to fear that the negotiations with the Turks will be very tedious and expensive, upon the present plan, and without Success. Our Commission to Constantinople expires in a few Day’s and we have no new Commission to this power which enables us to send Agents. And indeed the Sublime Porte is so great a Power that its Dignity would be offended, if such a measure were attempted. There are reasons to expect that a minister to that Court would be well received and that our Commerce and naval Stores would be there an object.
     With great respect we have the honor to be / Your Excellency’s / most Obedient / Humble Servt’s:
     
      John Adams.Th: Jefferson
     
    